NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on September 7, 2021. Claims 1-3, 5-20 are pending. Claims 1, 5, 6, 10, 11, 12, 13 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-3, 5-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Publication No. 2019/0035283 to Dudar et al. (hereinafter “Dudar:”) discloses a method for determining whether to operate a host vehicle in a mini-platoon based at least in part on at least one of a powertrain type and emissions of at least one of a plurality of nearby vehicles.
 
Regarding claim 1, Dudar taken singly or in combination with other prior art of record, does not disclose or teach a method to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value, acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle, and notify the second vehicle about the first vehicle 

Regarding claim 5, Dudar taken singly or in combination with other prior art of record, does not disclose or teach a method to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value, acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle, and notify the second vehicle about the first vehicle position information upon determination that the intensity of the smell is equal to or larger than the predetermined threshold value, the second vehicle comprising a second electronic control unit configured to: acquire second vehicle position information, the second vehicle position information indicating a position of the second vehicle; determine, based on the first vehicle position information and the second vehicle position information, whether the first vehicle is positioned less than a predetermined distance from the second vehicle; and output a warning notifying about a presence of the first vehicle upon determination that the first vehicle is positioned less than the predetermined distance from the second vehicle.

Regarding claims 6, 10, 11, 12 and 13, Dudar taken singly or in combination with other prior art of record, does not disclose or teach a system configured to determine whether an intensity of the smell is equal to or larger than a predetermined threshold value, acquire first vehicle position information, the first vehicle position information indicating a position of the first vehicle, and notify the second vehicle about the first vehicle position information upon determination that the intensity of the smell is equal to or larger than the predetermined threshold value, the second vehicle comprising a second electronic control unit configured to: acquire second vehicle position information, the second vehicle position information indicating a position of the second vehicle; determine, based on the first vehicle position .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                                                                                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661